Citation Nr: 0519207	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel
INTRODUCTION

The veteran served in the Army National Guard from February 
1960 to January 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
bilateral hearing loss and bilateral tinnitus.

In April 2005, the veteran appeared at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.


FINDING OF FACT

An April 2005 VA-contracted audiological examination report 
contains an opinion by the examining audiologist that the 
veteran's hearing loss and tinnitus are more likely than not 
related to noise exposure during his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA has satisfied its duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.

Factual Background

The veteran served in the Army National Guard from February 
1960 to January 1964.  The veteran's VA Form DD 214 lists his 
military occupational specialty as cook.  On a November 1961 
audiological examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
-10
LEFT
0
-5
10
5
-10

When ASA units are converted to ISO units as required for all 
hearing tests conducted by a service department prior to 
October 31, 1967, pure tone thresholds, in decibels, were as 
follows.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
-5
LEFT
15
5
20
15
-5

There are no other in-service audiological examination 
reports of record.

In support of his claim, the veteran has submitted a May 2002 
statement from his private hearing specialist.  The veteran 
had received treatment from 1961 to 1979 and had subsequently 
been fitted with binaural hearing aids due to the veteran's 
severe sensory-neural hearing loss.  In March 2003, the 
veteran's private hearing specialist reported that the 
veteran was fitted with hearing aids in 1968.

A July 2002 rating decision held that service connection for 
hearing loss and tinnitus was not warranted.  The veteran 
presented a timely notice of disagreement and clarified that 
he did serve as a cook; however, this was just prior to 
discharge.  Before serving as a cook the veteran served as a 
communications specialist and instructor, and he had also 
undergone truck-driving school.  While stationed at Fort Ord, 
the veteran was required to have training on antitank 
grenades and fire M-1 rifles with no hearing protection.  

The veteran also submitted a March 2003 buddy statement 
corroborating his statement that he underwent training with 
rifle grenades and that the veteran's ears were affected to 
such an extent that he reported to sick bay.  During a March 
2003 regional office hearing the veteran testified that his 
hearing loss began during boot camp due to the firing of 
antitank grenades.  Following this exercise his ears began to 
hurt and he reported to sickbay wherein he was administered 
"sweet oil."

At an April 2005 Travel board hearing, the veteran submitted 
an April 2005 statement and audiological report from R. A. 
Anderson, a clinical audiologist who preformed an 
audiological evaluation under contract to the VA.  The 
veteran reported with complaints of long-term hearing loss 
and tinnitus.  Otoscopy revealed clear canals bilaterally and 
audiological testing revealed a moderately severe to profound 
sensorineural loss bilaterally.  The examiner opined that the 
veteran's "hearing loss and tinnitus are more likely than 
nor related to noise exposure during military service ."

Audiological testing showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
110
115
110
LEFT
65
70
105
115
115
Word recognition was 44 percent for the right ear and 56 
percent for the left ear.
 
Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

The veteran alleges that he is entitled to service connection 
for hearing loss and tinnitus.  He recounts that while in 
boot camp he injured his ears during antitank grenade 
training and rifle qualification.

The veteran has submitted a statement that he was issued 
hearing aids in 1968. Additionally, he submitted an April 
2005 audiological opinion stating that it was more likely 
that not related to his noise expose in service.

The most recent audiological examination contains an opinion 
by a clinical audiologist that the veteran's hearing loss and 
tinnitus were more likely than not incurred during active 
service.

Accordingly, the Board finds that the veteran's in-service 
noise exposure warrants service connection for hearing loss 
and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


